Citation Nr: 1717782	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for gout. 

2. Entitlement to service connection for major depression, to include dysthymia and adjustment problems, secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winker, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to July 1970, and the United States Army from May 1974 to May 1977, from December 1980 to December 1983, from March 1998 to June 1998, and from October 2001 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2017, the Veteran requested a hearing before the Board. A March 2017 letter notified the Veteran a hearing was scheduled for April 2017. In response to the March 2017 letter, the Veteran requested his appeal be decided on the record as is and all evidence received to date. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issue of service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's depression is attributable to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for depression, as secondary to service-connected PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is service-connected for PTSD. He contends he has depression that is related to his service-connected PTSD. 

Evidence supports a current diagnosis of depression, to include dysthymic and adjustment disorders. In August 2008, the Veteran reported symptoms of depression, anxiety, and trouble sleeping since returning from Afghanistan in 2002. The Veteran continued regular mental health treatment with a medical impression of dysthymia, alcohol abuse in remission, rule out PTSD and major depressive disorder. 

On August 2009 VA psychological evaluation, the examiner diagnosed PTSD, chronic, mild. The examiner also opined that the Veteran's depressed mood was related to his PTSD symptoms. 

Based on the totality of the evidence, the Board finds that the Veteran's current depression is due, at least in part, to his service-connected PTSD. The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 

In reaching this determination, the Board acknowledges that the Veteran is already service-connected for PTSD, and that his depression may already be contemplated in the rating for that specific disorder. However, the United States Court of Veterans Claims (Court) has held that it is not improper to award service connection for other psychiatric disorders when warranted. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). That is, even if the same final rating would be awarded, service connection is not precluded.

The Board therefore finds that the Veteran's depression is due to or the result of his service-connected PTSD. Thus, secondary service connection is warranted. See 38 C.F.R. § 3.310. As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.


ORDER

Service connection for depression as secondary to PTSD is granted.


REMAND

A remand is required with respect to the Veteran's claim for service connection for gout to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, the Veteran stated he believes there is evidence of foot swelling and pain in Army service treatment records (STRs) from 1974 to 1977. A June 2016 request to PIES for this period found no records, but the October 2016 response included a recommendation to request to DPRIS to obtain personnel information from the official military personnel folders in custody of the Department of Defense. It does not appear any further action was taken by the RO to retrieve these STRs.

Second, the Board finds the May 2009 VA examination inadequate. The examiner diagnosed gout, but did not provide a nexus opinion between the Veteran's gout and service. 

Accordingly, the case is REMANDED for the following action:

1. As recommended by the October 2016 PIES response to the RO's request for service treatment records from 1974-1977, request to DPRIS to obtain personnel information from the official military personnel folders in custody of the Department of Defense. 

2. After the above step is completed to the extent possible, forward the claims file to the May 2009 examiner to provide an addendum opinion on the nature and etiology of the Veteran's gout. If the May 2009 examiner is unavailable, send the claims file to a qualified medical professional. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's gout had its onset during or was causally related to his service?

The examiner should specifically consider and discuss the Veteran's lay statements regarding foot pain and swelling in-service, and the July 2008 buddy statement. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

4. Upon completion of the above actions, readjudicate the claim for service connection for gout. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


